EXAMINER’S AMENDMENT/COMMENT

Remarks
This Corrected Notice of Allowability is the result of an issue identified subsequent to the mailing of the 2020.07.31 Notice of Allowance.  An amendment to claims 1, 10 and 15 was required to correct the issue, infra.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karin Loyola (Reg. No. 35,976) on 2021.01.26. The application has been amended as follows: 

1. (Currently Amended) A turbofan engine for an aircraft, the turbofan engine comprising: a core with a fan cowl surrounding a portion of the core, the core having a first end and a second end; a variable pitch fan (VPF) coupled to the first end of the core and configured to only rotate in a first rotation direction, the variable pitch fan having a plurality of fan blades extending radially outward from the core to the fan cowl, the plurality of fan blades each configured to over-pitch to an over-pitch position relative to a feathered position of the variable pitch fan; a plurality of outer guide vanes (OGVs) axially disposed downstream of the variable pitch fan, each of the plurality of outer guide vanes (OGVs) being nonrotatable and extending radially outward from the core to the fan 


10. (Currently Amended) An aircraft comprising: a fuselage; a first wing and a second wing, each attached to the fuselage; a first turbofan engine attached to the first wing and a second turbofan engine attached to the second wing, each turbofan engine comprising: Page 4 of 14Attorney Docket No. 17-3003-US-NP Application Serial No. 16/022,670 a core with a fan cowl surrounding a portion of the core, the core having a first end and a second end; and, a drag reduction system comprising: a variable pitch fan (VPF) coupled to the first end of the core and configured to only rotate in a first rotation direction, the variable pitch fan having a plurality of fan blades extending radially outward from the core to the fan cowl, the plurality of fan blades each configured to over-pitch to an over-pitch position relative to a feathered position of the variable pitch fan; a plurality of outer guide vanes (OGVs) axially disposed downstream of the variable pitch fan, each of the plurality of outer guide vanes (OGVs) being nonrotatable and extending radially outward from the core to the fan cowl, and each of the plurality of outer guide vanes (OGVs) having a thickness to chord (t/c) ratio in a range of from 3% to 9%.; and a rotation control device comprising [[
 
15. (Currently Amended) A method of over-pitching a variable pitch fan (VPF) of a turbofan engine of an aircraft in an engine out (EO) condition to reduce drag, the method comprising the steps of: installing two or more turbofan engines on the aircraft, each turbofan engine comprising: a core with a fan cowl surrounding a portion of the core, the core having a first end and a second end; the variable pitch fan coupled to the first end of the core and configured to only rotate in a 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745


/J. Todd Newton/
Primary Examiner, Art Unit 3745
26-Jan-21 6:12:57 PM